Title: Account of a Duel between Major General Charles Lee and Lieutenant Colonel John Laurens, [24 December 1778]
From: Hamilton, Alexander,Edwards, Evan
To: 


[Philadelphia, December 24, 1778]
Narrative of an Affair of Honor between General Lee and Col Laurens
General Lee attended by Major Edwards and Col Laurens attended by Col Hamilton met agreeable to appointment on Wednesday afternoon half past three in a wood situate near the four mile stone on the Point no point road. Pistols having been the weapons previously fixed upon, and the combatants being provided with a brace each, it was asked in what manner they were to proceed. General Lee proposed, to advance upon one another and each fire at what time and distance he thought proper. Col Laurens expressed his preference of this mode, and agreed to the proposal accordingly.
They approached each other within about five or six paces and exchanged a shot almost at the same moment. As Col Laurens was preparing for a second discharge, General Lee declared himself wounded. Col Laurens, as if apprehending the wound to be more serious than it proved advanced towards the general to offer his support. The same was done by Col Hamilton and Major Edwards under a similar apprehension. General Lee then said the wound was inconsiderable, less than he had imagined at the first stroke of the Ball, and proposed to fire a second time. This was warmly opposed both by Col Hamilton and Major Edwards, who declared it to be their opinion, that the affair should terminate as it then stood. But General Lee repeated his desire, that there should be a second discharge and Col Laurens agreed to the proposal. Col Hamilton observed, that unless the General was influenced by motives of personal enmity, he did not think the affair ought to be persued any further; but as General Lee seemed to persist in desiring it, he was too tender of his friend’s honor to persist in opposing it. The combat was then going to be renewed; but Major Edwards again declaring his opinion, that the affair ought to end where it was, General Lee then expressed his confidence in the honor of the Gentlemen concerned as seconds, and said he should be willing to comply with whatever they should cooly and deliberately determine. Col. Laurens consented to the same.
Col Hamilton and Major Edwards withdrew and conversing awhile on the subject, still concurred fully in opinion that for the most cogent reasons, the affair should terminate as it was then circumstanced. This decision was communicated to the parties and agreed to by them, upon which they immediately returned to Town; General Lee slightly wounded in the right side.
During the interview a conversation to the following purport past between General Lee and Col Laurens—On Col Hamilton’s intimating the idea of personal enmity, as beforementioned, General Lee declared he had none, and had only met Col. Laurens to defend his own honor—that Mr. Laurens best knew whether there was any on his part. Col Laurens replied, that General Lee was acquainted with the motives, that had brought him there, which were that he had been informed from what he thought good authority, that General Lee had spoken of General Washington in the grossest and most opprobrious terms of personal abuse, which He Col Laurens thought himself bound to resent, as well on account of the relation he bore to General Washington as from motives of personal friendship, and respect for his character. General Lee acknowleged that he had given his opinion against General Washingtons military character to his particular friends and might perhaps do it again. He said every man had a right to give his sentiments freely of military characters, and that he did not think himself personally accountable to Col Laurens for what he had done in that respect. But said he never had spoken of General Washington in the terms mentioned, which he could not have done; as well because he had always esteemed General Washington as a man, as because such abuse would be incompatible with the character, he would ever wish to sustain as a Gentleman.
Upon the whole we think it a piece of justice to the two Gentlemen to declare, that after they met their conduct was strongly marked with all the politeness generosity coolness and firmness, that ought to characterise a transaction of this nature.
Alex Hamilton
E Edwards
Philad Decemb. 24th 1778

